Citation Nr: 1545276	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for right knee strain, status post total right knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to August 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his February 2014 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in a June 2014 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The Board notes that in an April 2006 Board decision, the Veteran was granted service connection for residuals of a right knee injury.  A 30 percent disability rating was assigned from January 17, 2003 for a right knee strain, status-post total right knee replacement.  In an October 2009 rating decision, a temporary evaluation of 100 percent was assigned, effective March 2, 2009, based on surgical or other treatment necessitating convalescence.  A disability rating of 30 percent was assigned from May 1, 2010.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, from March 1, 2011 to February 20, 2013, the Veteran's right knee was characterized by chronic residuals consisting of weakness in his right knee, warranting a 60 percent rating.

2.  From February 21, 2013, the Veteran's right knee was characterized by intermediate degrees of residual weakness, pain, or limitation of motion, warranting a 30 percent rating.

3.  The preponderance of the evidences shows that the Veteran's service-connected right knee strain, status post total knee replacement, does not preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, from March 1, 2011 to February 20, 2013, the criteria for a disability rating of 60 percent for right knee strain, status post total right knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2015).

2.  From February 21, 2013, the criteria for a disability rating in excess of 30 percent for right knee strain, status post total right knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in August 2010 and February 2013.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of SOCs in December 2013 and July 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided VA examinations in August 2010 and February 2013.  In a February 2014 Notice of Disagreement (NOD), the Veteran's representative wrote that the August 2010 VA examiner failed to discuss whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, and failed to describe any such additional limitation due to pain, weakness, fatigability, incoordination, or expressed in terms of degrees of additional range of motion loss due to "pain on use or during flare-ups."  

The Board notes that the examiner addressed the representative's contentions.  The VA examiner specifically noted that the Veteran's range of motion was limited by pain, stiffness, and tenderness surrounding his patella and that the Veteran had no other painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability except as noted, and no loss of function with repetitive use excepted as noted.  Additionally, the examination report reflects that the examiner questioned the Veteran on his past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a September 2014 NOD, the Veteran's representative wrote that even though the Veteran did not qualify for a TDIU under the schedular rating, the AOJ should have submitted the Veteran's claim for extraschedular consideration.  Under 38 C.F.R. § 4.16(b) (2015), "...all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section."  

As will be discussed in greater detail below, in the February 2013 Compensation and Pension (C&P) examination report, the examiner determined that the Veteran's service-connected right knee would not impact his ability to work and would not prevent him from securing or following a substantially gainful occupation.  The rationale provided was that based on the Veteran's right knee disability, and without regard of other factors such as natural aging with decondition and decreased body mass index (BMI), and the availability of work, the Veteran would be able to engage in light duty or sedentary type of work.  Because the Veteran has been found to not be unemployable, referral for extraschedular consideration is not required in this case.  Id.

Additionally, in the September 2014 NOD, the Veteran's representative wrote that the VA failed to provide the Veteran a copy of the credentials of the February 2013 C&P examiner to establish the examination's admission as competent medical evidence and failed to establish that the February 2013 C&P examiner was competent through education, training, or experience to provide an opinion.  38 C.F.R. § 3.159(a)(1) (2015).  The Board notes there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The Board further notes that "VA benefits from [sic] a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F. 3d 581, 585 (Fed. Cir. 2013).  The statements by the Veteran's representative, standing alone, are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).

While the Veteran's representative also wrote that the VA examiner failed to define "light duty" and "sedentary type of work," the Board notes that there is no requirement that the C&P examiner do so under 38 C.F.R. § 4.16 (2015).  VA regulations do not define "light duty" and "sedentary type of work."  Even if these terms are undefined, as will be discussed in greater detail below, the fact that the examiner said that the Veteran was capable of "light duty" and "sedentary type of work" precludes the Veteran from being unable to secure or follow a substantially gainful occupation.

The Board notes that during the February 2013 C&P examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  

Based on the above analysis, the Board finds that the February 2013 examination is adequate.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Besides the general assertion that the VA failed to provide the Veteran with a copy of the February 2013 C&P examiner's credentials, the Veteran's representative provides no reasons why the examiner's opinion was inadequate.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his right knee strain, status post total right knee replacement, is more severe than the 30 percent currently assigned, effective May 1, 2010.  Based on a review of the medical evidence, the Board agrees that a higher 60 percent rating is warranted from March 1, 2011 to February 20, 2013.

The Veteran's service-connected right knee strain, status post total right knee replacement, is rated by analogy under DC 5055 for prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, DC 5055 (2014).

Under DC 5055, a minimum 30 percent rating is warranted for intermediate degrees of residual weakness, pain, or limitation of motion rate by analogy to DCs 5256, 5261, or 5262.  Id.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  The maximum 100 percent rating is warranted for one year following implantation of the prosthesis.  Id.

DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 U.S.C.A. § 4.71a, DC 5256 (2015).

DC 5257 provides ratings based on other impairment of the knee.  The minimum 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2015).

DC 5258 provides a 20 percent rating based on cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2015).

DC 5259 provides a 10 percent rating based on cartilage, semilunar, removal of symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2015).

DC 5260 provides ratings based on limitation of flexion of the leg.  The minimum 0 (zero) percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted to flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).

DC 5261 provides ratings based on limitation of extension of the leg.  The minimum 0 (zero) percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  The maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).

DC 5262 provides ratings based on the impairment of the tibia and fibula.  The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2015).

DC 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated.  38 C.F.R. § 4.71a, DC 5263 (2015).

In an August 2010 C&P examination report, the Veteran reported that he had right knee reconstructive surgery in 1973, right knee surgery in 1996, and a right total knee arthroplasty in 2009.  The Veteran was diagnosed with right knee status post total arthroplasty.  The examiner noted that the Veteran's course since onset had worsened.  The Veteran reported pain surrounding his entire knee cap 5-6/10 and that he experienced stiffness, weakness, and instability daily and constantly, but did not experience swelling.  The Veteran did not describe any flare-ups in his right knee.  The Veteran was able to perform repetitive use range of motion with flexion from 0 to 130 degrees and full extension at zero degrees.  The examiner noted that the Veteran's range of motion was limited by pain, stiffness, and tenderness surrounding the right patella.  Medial and lateral collateral ligament was negative, as was the anterior and posterior cruciate ligament, McMurray was negative, Grind test was negative, knee instability was negative, and the Veteran had no developmental or acquired genu varum, valgus, or recurvatum deformity.

The VA examiner reported that the Veteran had no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability except as noted.  Additionally, the Veteran had no loss of function with repetitive use, except as noted.  The examiner further noted that loss of function due to flare-ups could not be determined without resorting to mere speculation.

X-rays of the right knee revealed a total knee prosthesis which had been revised.  The prosthetic parts appeared to be in good alignment and position.  The Veteran was diagnosed with right knee status post total arthroplasty and his functional limitation was minimal.

In a March 2011 private medical opinion, Dr. S. M., the Veteran's orthopedic surgeon, wrote that the Veteran had right knee revision done secondary to significant osteolysis.  He further noted that the Veteran seemed to have stretched his ligaments and that both flexion and extension appeared to be loose in his knee and significant varus/valgus instability was present.

In a February 2013 C&P examination report, the examiner noted that the Veteran was diagnosed with a knee strain in 1973 and status post right total knee replacement in 1996.  The examiner further noted that in March 2009, the Veteran had another knee replacement and that MRI results from January 2012 showed right knee arthroplasty without evidence of hardware complication.  X-rays taken of the Veteran's right knee in February 2013 revealed that the prosthesis components were satisfactory aligned without evidence of loosening or infection.  The impression was status post right knee arthroplasty revision without evidence of loosening or infection.  The Veteran reported no flare-ups which impacted the function of his right knee.

Range of motion results were right knee flexion to 105 degrees with objective evidence of painful motion beginning at 100 degrees.  There was no limitation of right knee extension, no objective evidence of painful motion, and no limitation of extension.  The examiner noted that the Veteran's range of motion was decreased in part due to his baseline;  The Veteran had a BMI of 37 which is Class II obesity.  The Veteran was able to perform repetitive-use testing with three repetitions with right knee post-test range of motion to 105 degrees and no limitation of extension.  

The Veteran had no additional limitation in range of motion of the right knee and lower leg following repetitive use testing.  He did have functional loss and/or functional impairment of the knee and lower leg consisting of less movement than normal and pain on movement in his right knee.  The Veteran had no tenderness or pain to palpation for joint line or soft tissues in either knee.  Right knee flexion and extension had normal strength.  Anterior instability, posterior instability, and medial-lateral instability were all normal for the right knee.  

There was no evidence or history of current patellar subluxation or dislocation.  The Veteran did not have and never had "shin splints" and never had any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had a meniscectomy and a total knee joint replacement as noted previously.  The Veteran had no residual signs and/or symptoms due to arthroscopic or other knee surgery.  The Veteran had a scar related to his right total knee replacement but it was not painful, unstable, or greater than 39 square cm.  

There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any condition listed.  The VA examiner noted that the Veteran regularly used a cane as a normal mode of locomotion, but that this was due to his non-service-connected status post left hip total replacement.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Imaging studies of the right knee were performed and degenerative or traumatic arthritis was documented.  There was no x-ray evidence of patellar subluxation and no other significant diagnostic test findings or results.  The examiner noted that the Veteran's right knee would not impact his ability to work.

Based on Dr. S. M.'s opinion, and affording the Veteran the benefit of the doubt, from March 1, 2011 to February 20, 2013, the Veteran's right knee was characterized by chronic residuals consisting of weakness in his right knee, warranting a 60 percent rating.  38 C.F.R. § 4.71a, DC 5055 (2015).  After February 21, 2013, the Veteran no longer qualified for a rating in excess of 30 percent under any diagnostic code.  The Veteran no longer has chronic residuals consisting of severe painful motion or weakness in the affected extremity so DC 5055 is inapplicable.  Id.  The Veteran does not have flexion between 10 degrees and 20 degrees so a disability rating higher than 30 percent is not applicable under DC 5256.  38 C.F.R. § 4.71a, DC 5256 (2015).  Likewise, his right knee extension was not limited to 30 degrees so a disability rating higher than 30 percent is not applicable under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2015).  The Veteran does not have impairment of the tibia or fibula so DC 5262 is inapplicable.  38 C.F.R. § 4.71a, DC 5262 (2015).

The Board has not overlooked the Veteran's lay statements with regard to the severity of his right knee strain, status post total right knee replacement.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds his reports concerning symptomatology to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered his assertions that his knee symptoms have worsened to be competent, credible, and probative, the objective medical findings, x-ray scans, and opinions provided by the August 2010 and February 2013 VA examiners, as well as the March 2011 opinion by Dr. S. M., have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5055 (2015).
Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right knee strain, status post total right knee replacement, such as pain, stiffness, weakness, instability, and tenderness.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's right knee symptoms with the schedular criteria, the Board finds that his symptoms of pain, stiffness, weakness, instability, and tenderness are congruent with the disability picture represented by the 60 percent rating assigned from March 1, 2011 to February 20, 2013, and the 30 percent rating assigned afterward.  See 38 C.F.R. § 4.71a, DC 5055 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from right knee strain, status post total right knee replacement, with the pertinent schedular criteria does not show that his service-connected right knee strain, status post total right knee replacement, presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's right knee strain, status post total right knee replacement.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a TDIU

In his September 2011 NOD for service-connected right knee strain, status post total right knee replacement, the Veteran contended that right knee strain, status post total right knee replacement, precluded him from securing and maintaining substantially gainful employment.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for right knee strain, status post total right knee replacement, rated at 30 percent.  The Veteran does not meet the schedular criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

Even so, the question is whether his service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disability alone is of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a February 2013 C&P examination report, the examiner noted that the Veteran's right knee disability would not impact his ability to work and would not prevent the Veteran from securing or following a substantially gainful occupation.  Furthermore, the examiner opined that based on the Veteran's right knee strain, status post total knee replacement with currently stable arthroplasty, and without regard of other factors such as natural aging and increased BMI, the Veteran would not be impeded from engaging in light duty or sedentary type of work.

Based upon the evidence of record, the Board finds the Veteran's service-connected right knee strain, status post total right knee replacement, is not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  As noted above, substantially gainful employment is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  Faust v. West, 13 Vet. App. 342 (2000).  While the Veteran's right knee strain, status post total right knee replacement, may preclude him from working in some situations, the Board determines that the Veteran could find substantial gainful employment in another setting.

The Board finds that greater probative weight should be accorded the objective clinical findings of the February 2013 C&P examination report that do not show a level of disability associated with the Veteran's service-connected right knee strain, status post total knee replacement, that would prevent obtaining and maintaining substantial gainful employment.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the claim of entitlement to a TDIU must be denied.


ORDER

A disability rating of 60 percent for a right knee strain, status post total right knee replacement, is granted, from March 1, 2011 to February 20, 2013, subject to the laws and regulations governing monetary benefits.

After February 20, 2013, a disability rating in excess of 30 percent for a right knee strain, status post total right knee replacement, is denied.

Entitlement to a TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


